Exhibit 10.1

2004 STOCK INCENTIVE PLAN OF SIRF TECHNOLOGY HOLDINGS, INC.

NOTICE OF PERFORMANCE SHARE AWARD

You have been granted a performance share award (“Award”) representing the right
to receive shares of Common Stock of SiRF Technology Holdings, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:    [Name] Target Award:    [Number of Shares] Maximum Award:
   [Number of Shares] Date of Grant:    [Date]
Performance and Service Conditions:    [Conditions]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these units are granted under and governed by the
terms and conditions of the 2004 Stock Incentive Plan of SiRF Technology
Holdings, Inc., as amended from time to time (the “Plan”) and the Performance
Share Award Agreement, both of which are attached to and made a part of this
document.

 

RECIPIENT:     SIRF TECHNOLOGY HOLDINGS, INC.

 

    By:  

 

    Title:  

 

[Name]      



--------------------------------------------------------------------------------

2004 STOCK INCENTIVE PLAN OF SIRF TECHNOLOGY HOLDINGS, INC.

PERFORMANCE SHARE AWARD AGREEMENT

 

Payment for Award    No payment is required for the Award. Determination and
Settlement of Earned Award    The Compensation Committee of the Board of
Directors of the Company shall certify, as soon as practicable following the
completion of the audited financial statements for the Performance Period,
whether and to what extend the Performance Goals have been achieved. Subject to
the section entitled “Termination of Employment,” the Compensation Committee
shall direct the Company to issue to you the corresponding number of shares of
Common Stock constituting the Earned Award no later than 2-1/2 months after the
end of the Performance Period. Termination of Employment   

If your Service as an Employee terminates during the Performance Period for any
reason other than death or Total and Permanent Disability, the Award will
terminate and you will forfeit any right to receive any shares of Common Stock
or other consideration for the Award.

 

If your Service as an Employee terminates as a result of death or Total and
Permanent Disability during the Performance Period, you or your beneficiary (or
estate) will receive a pro rated portion of the Earned Award equal to (i) the
Earned Award multiplied by the number of full or partial months of the
Performance Period that has elapsed upon your termination of Service, divided by
(ii) 24. Such shares will be delivered in accordance with the section entitled
“Determination and Settlement of Earned Award.”

 

The Company determines when your Service terminates for purposes of this Award.

Change in Control   

Notwithstanding anything herein to the contrary, if a Change in Control occurs
during the Performance Period, this Award will terminate and you will receive no
payment for your Award except as follows:

 

(a) If your Service as an Employee continues through such Change in Control, you
will receive a pro rated portion of the Target Award equal to (i) the Target
Award multiplied by the number of full or partial months of the Performance
Period that have elapsed upon the Change in Control, divided by (ii) 24.

 

(b) If your Service has terminated as a result of death or Total and Permanent
Disability prior to such Change in Control, you or your beneficiary (or estate)
will receive a pro rated portion of the Target

 

-1-



--------------------------------------------------------------------------------

  

Award equal to (i) the Target Award multiplied by the number of full or partial
months of the Performance Period that have elapsed upon your termination of
Service, divided by (ii) 24.

 

Such shares will be delivered as soon as practicable following the Change in
Control, but in no event later than 2-1/2 months after the end of the calendar
year in which the Change in Control occurs.

Leaves of Absence    For purposes of this Award, your Service does not terminate
when you go on a military leave, a sick leave or another bona fide leave of
absence, if the leave was approved by the Company in writing and if continued
crediting of Service is required by the terms of the leave or by applicable law.
But your Service terminates when the approved leave ends, unless you immediately
return to active work. Nature of Award    This Award represents only the
Company’s unfunded and unsecured promise to issue shares of Common Stock on a
future date. As a holder of this Award, you have no rights other than the rights
of a general creditor of the Company.

 

-2-



--------------------------------------------------------------------------------

No Voting Rights or Dividends    This Award carries neither voting rights nor
rights to dividends. You, or your estate or heirs, have no rights as a
stockholder of the Company unless and until the Award is settled by the issuance
of shares of the Company’s Common Stock, as evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means. No adjustments will be made
for dividends or other rights if the applicable record date occurs before the
shares of Common Stock are issued, except as described in the Plan.
Notwithstanding the foregoing, if the Company pays a cash or stock dividend with
respect to its Common Stock after the end of the Performance Period and before
the issuance of the Earned Award to you, you will be entitled to receive the
equivalent with respect to the shares of Common Stock constituting the Earned
Award, payable in the same form as the dividend issued to the holders of Common
Stock, and at the same time as the Earned Award is paid. Award Nontransferable
   You may not sell, transfer, assign, pledge or otherwise dispose of this Award
other than by will or by the laws of descent and distribution. Your Award shall
not be subject to execution, attachment or other process. Withholding Taxes   
No stock or cash will be issued to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of the
vesting or settlement of this Award. The Company shall withhold shares of Common
Stock that otherwise would be issued to you when the Award is settled to satisfy
the withholding obligation, but not in excess of the amount of shares necessary
to satisfy the minimum withholding amount with respect to the shares issued in
settlement of the Award. The fair market value of these shares, determined as of
the date when taxes otherwise would have been withheld in cash, will be applied
to the withholding taxes. The Company or your actual employer may withhold
applicable withholding taxes from any cash payable pursuant to this Award.
Restrictions on Resale    By signing this Agreement, you agree not to sell any
shares of the Company’s Common Stock issued upon settlement of the Award at a
time when applicable laws or Company policies prohibit a sale. This restriction
will apply as long as you are an Employee, Outside Director or Consultant. No
Retention Rights    Neither your Award nor this Agreement gives you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

-3-



--------------------------------------------------------------------------------

Adjustments   

In the event of a stock split, a stock dividend or a similar change in the
Company’s Common Stock, the number of shares of Common Stock subject to this
Award will be adjusted accordingly pursuant to the provisions of the Plan.

 

Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall by made with respect to, the number of shares
subject to this Award. The grant of this Award shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

Beneficiary Designation    You may dispose of your right to receive shares of
Common Stock subject to this Award in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any shares
of Common Stock to which you become entitled at the time of your death.
Electronic Delivery    The Company may, in its sole discretion, decide to
deliver any documents related to the Award and the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery. Compliance with
Section 409A    To the extent applicable, it is intended that this Agreement
comply with the provisions of section 409A of the Internal Revenue Code of 1986.
The Company may amend this Agreement without your consent to the extent
necessary, as determined by the Company in its sole discretion, to comply with
section 409A. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements   

The text of the Plan (including its defined terms) is incorporated in this
Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.

 

-4-



--------------------------------------------------------------------------------

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THIS PLAN.

 

-5-